UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-2389


MARCUS S. PAYNE,

                   Plaintiff - Appellant,

             and

ERIC C. PAYNE,

                   Plaintiff,

             v.

DOROTHY DIRTON-HILL; BROADUS F. JONES; DAISY E. JONES;
FLETCHER ANDERSON; ADALYNN C. PAYNE, a/k/a Adalynn C.
Joyner; JOHN DOE,

                   Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:08-cv-01924-GRA)


Submitted:    February 26, 2009               Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus S. Payne, Appellant Pro Se. Dorothy Dirton-Hill; Broadus
F. Jones; Daisy E. Jones; Adalynn C. Payne, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marcus    S.   Payne       appeals    the   district    court’s      order

accepting     the     recommendation        of     the    magistrate      judge     and

dismissing his complaint without prejudice for lack of subject

matter jurisdiction.            We have reviewed the record and find no

reversible    error.        Accordingly,          we   deny    Payne’s    motions    to

supplement the record and for equal consideration and affirm for

the reasons stated by the district court.                     Payne v. Dirton-Hill,

No. 6:08-cv-01924-GRA (D.S.C. Dec. 3, 2008).                      We dispense with

oral   argument       because     the     facts    and   legal     contentions      are

adequately    presented      in     the    materials     before     the   court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2